Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14th January 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,265,245 B2 (the 245 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is filed as a “continuation” of the 245 patent.
The 245 patent independent claim 1 and dependent claim 4 cite:
a machine-implemented method performed within a switching network to select a routing path through a set of transit nodes from a headend to an egress router, the method comprising:  	determining, by a first transit node of the switching network, a link quality metric of a link between:  	the first transit node; and  	a second transit node of the switching network;  	modifying a reported available bandwidth of the link based on the link quality metric; and  	generating a message into the switching network, the message comprising the modified reported available bandwidth; wherein:  	the link is either a low quality and high bandwidth link or a high quality and low-reported bandwidth link; and  	the link quality metric is a bit error rate, a dropped frame rate, or a frame error rate.

the method of claim 1, wherein modifying the reported available bandwidth comprises decreasing the reported available bandwidth by an amount based, at least in part, on the link quality metric.

The current application independent claim 1 cites:
a machine-implemented method performed within a switching network to select a routing path through a set of transit nodes from a headend to an egress router, the method comprising:  	determining, by a first transit node of the switching network, that a bit error rate, a dropped frame rate, or a frame error rate of a link between the first transit node and a second transit node of the switching network has increased above a threshold;  	decreasing a reported available bandwidth of the link; and  	generating a message into the switching network, the message comprising the reported available bandwidth.
From the evidence above, it is obvious that the current application claim 1 is a combination of the 245 patent independent claim 1 and dependent claim 4 with the “decreasing a reported available bandwidth” limitation. In other words, the current application independent claim 1 is broadened and shortened in language to reflect the 245 patent independent claim 1 and dependent claim 4.
The 245 patent independent claim 10 and dependent claim 13 cite:
a method of operating a label switching router in a switching network, the method comprising:  	detecting a change in a link quality metric of a link coupling the label switching router to a transit node;  	determining whether the change satisfies a threshold;  	upon determining that the change satisfies the threshold, modifying a reported property of the link based on the link quality metric; and  	generating a message into the switching network, the message comprising the modified reported property; wherein:  	the link is either a low quality and high property link or a high quality and low-reported property link; and  	the link quality metric is a bit error rate, a dropped frame rate, or a frame error rate.
the method of claim 10, wherein:  	the change is a first change;  	the link quality metric is a first link quality metric;  	the threshold is a first threshold;  	the reported property is a first reported property; and the method further comprises:  	detecting a second change in a second link quality metric of the link;  	determining whether the second change satisfies a second threshold; and  	upon determining that the second change satisfies the second threshold, modifying a second reported property of the link based on the second link quality metric; and  	the message further comprises the modified second reported property.
The current application independent claim 10 and dependent claim 11 cite:
a method of operating a label switching router in a switching network, the method comprising:  	determining that a bit error rate, a dropped frame rate, or a frame error rate of a link coupling the label switching router to a transit node that has a reported available bandwidth below an actual available bandwidth has decreased below a threshold;  	increasing a reported available bandwidth of the link; and  	generating a message into the switching network, the message comprising the reported available bandwidth.
the method of claim 10, further comprising:  	determining that the bit error rate, the dropped frame rate, or the frame error rate has decreased to at least the threshold; and  	decreasing the reported available bandwidth of the link.
From the evidence above, it is obvious that the current application independent claim 1 and dependent claim 11 are broadened versions of the 245 patent independent claim 10 and dependent claim 13 because, as seen from the underlined portions, the current application has more direct limitations that describe the modifying reported available bandwidth using “increasing” and “decreasing” terms; while the 245 patent shows more descriptive details of “changing” reported property and quality metric thresholds.
The 245 patent independent claim 17 and dependent claim 19 cite:
a label switching router comprising:  	a nonvolatile memory storing instructions; a working memory; and  	a processor coupled to the nonvolatile memory and the working memory and configured to access the nonvolatile memory to  	retrieve the instructions and, in response, instantiate into the working memory an instance of a network service application, the network service application configured to:  	monitor one or more quality metrics of a link coupling the label switching router to a transit node of a switching network;  	modify a reported property of the link in response to determining that at least one link quality metric has changed; and  	report the modified reported property, in place of the reported property, to at least one other transit node of the switching network; wherein:  	the link being is a low quality and high property link or a high quality and low-reported property link; and  	the at least one link quality metric is a bit error rate, a dropped frame rate, or a frame error rate.
the label switching router of claim 17, wherein the network service application is configured to  	report the reported property, in place of the modified reported property, upon determining that the at least one link quality metric has returned to an original value.
The current application independent claim 17 cites:
a label switching router comprising:  	a nonvolatile memory storing instructions; a working memory; and  	a processor coupled to the nonvolatile memory and the working memory and configured to  	access the nonvolatile memory to retrieve the instructions and, in response, instantiate into the working memory an instance of a network service application, the network service application configured to:  	upon determining that a bit error rate, a dropped frame rate, or a frame error rate of a link coupling the label switching router to a transit node has increased above a threshold:  	decreasing a reported available bandwidth of the link; and  	generating a first message into a switching network, the first message comprising the reported available bandwidth; and  	upon determining that the bit error rate, the dropped frame rate, or the frame error rate has decreased to at least the threshold:  	increasing the reported available bandwidth of the link; and  	generating a second message into the switching network, the second message comprising the reported available bandwidth.
From the evidence above, it is obvious that the current application independent claim 17 has more direct limitations regarding “decreasing” and “increasing” reported available bandwidth; while the 245 patent independent claim 17 and dependent claim 19 have more descriptive details on “modifying” and “changed” reported property (available bandwidth) based on the same “a bit error rate, a dropped frame rate, or a frame error rate” criteria.
The current application claims essentially claim the 245 patent parent claims; therefore, a proper terminal disclaimer is warranted.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masseroni et al (US 2007/0213038 A1).
Claim 1. Masseroni shows a machine-implemented method performed within a switching network to select a routing path through a set of transit nodes from a headend to an egress router (figs. 8a-8b: BSC-ISP), the method comprising:  	determining, by a first transit node of the switching network, that a bit error rate, a dropped frame rate, or a frame error rate of a link between the first transit node ([0041]-[0042]: determine available bandwidth; [0062]: the quality of the link depends on some parameters such as BER, FER, BLER at Data Link layer);  	decreasing a reported available bandwidth of the link ([0042]: this leads to a progressive decreasing of BUm1(t) and, consequently, BLS starts decreasing too; [0060]: the proposal should allow the Service Provider to react fast to the decreasing of the available bandwidth, undertaking appropriate actions); and  	generating a message into the switching network, the message comprising the reported available bandwidth ([0062]: during an ongoing streaming session data messages are carried by RTP and control messages carried by RTCP wherein the RTCP messages are managed according to a network-driven QoS scheme).
Claim 4. Masseroni shows the method of claim 1, further comprising:  	determining that the bit error rate, the dropped frame rate, or the frame error rate has decreased to at least the threshold ([0041]-[0042]: decreasing bandwidth; [0062]: the quality of the link depends on some parameters such as BER, FER, BLER at Data Link layer); and  	increasing the reported available bandwidth of the link ([0043]: the mobile is now camped in a new cell and the available bandwidth is now defined as BUm2(t) (the apex now indicates the second phase of the streaming session, subsequent to the cell change) and starting from t4 the Application buffer begin to be filled and BLS increases again).
Claim 8. Masseroni shows the method of claim 1, wherein the threshold is a fixed value ([0069]: FRR messages includes a) the available bandwidth on the radio interface, b) Transport Layer Packet loss ratio and packet delay jitter, and c) the amount of media file cached at mobile station side).
---------- ---------- ----------
Claim 10. Masseroni shows a method of operating a label switching router in a switching network (figs. 8a-8b: BSC-ISP), the method comprising:  	determining that a bit error rate, a dropped frame rate, or a frame error rate of a link coupling the label switching router to a transit node that has a reported available bandwidth below an actual available bandwidth has decreased below a threshold ([0041]-[0042]: decreasing bandwidth; [0062]: the quality of the link depends on some parameters such as BER, FER, BLER at Data Link layer);  	increasing a reported available bandwidth of the link ([0043]: the mobile is now camped in a new cell and the available bandwidth is now defined as BUm2(t) (the apex now indicates the second phase of the streaming session, subsequent to the cell change) and starting from t4 the Application buffer begin to be filled and BLS increases again); and  	generating a message into the switching network, the message comprising the reported available bandwidth ([0064]-[0065]: the rate in RRs sending is increased and the RRs messages sent during this phase are called Fast Receive Report (FRR)…  information about the real available bandwidth on the radio interface).
Claim 11. Masseroni shows the method of claim 10, further comprising:  	determining that the bit error rate, the dropped frame rate, or the frame error rate has decreased to at least the threshold ([0041]-[0042]: decreasing bandwidth; [0062]: the quality of the link depends on some parameters such as BER, FER, BLER at Data Link layer); and  	decreasing the reported available bandwidth of the link ([0074]: FRR reports convey greater and faster information content with respect to the standard RR reports… the Application Layer at the Service Provider is informed that application buffer at the client side is getting empty and/or the available bandwidth at the RF interface is rapidly decreasing).
---------- ---------- ----------
Claim 17. Masseroni shows a label switching router (fig. 6: ISP) comprising:  	a nonvolatile memory storing instructions (fig. 6: ISP device must have memory to process instructions);  	a working memory (fig. 6: data link ISP); and  	a processor coupled to the nonvolatile memory and the working memory (fig. 6: physical ISP) and configured to  	access the nonvolatile memory to retrieve the instructions and, in response, instantiate into the working memory an instance of a network service application (fig. 6:  ISP QoS control message up to the network application layer), the network service application configured to:  	upon determining that a bit error rate, a dropped frame rate, or a frame error rate of a link coupling the label switching router to a transit node has increased above a threshold ([0041]-[0042]: BLS increases; [0062]: the quality of the link depends on some parameters such as BER, FER, BLER at Data Link layer):  	decreasing a reported available bandwidth of the link ([0042]: this leads to a progressive decreasing of BUm1(t) and, consequently, BLS starts decreasing too; [0060]: the proposal should allow the Service Provider to react fast to the decreasing of the available bandwidth, undertaking appropriate actions); and  	generating a first message into a switching network, the first message comprising the reported available bandwidth ([0062]: during an ongoing streaming session data messages are carried by RTP and control messages carried by RTCP wherein the RTCP messages are managed according to a network-driven QoS scheme); and  	upon determining that the bit error rate, the dropped frame rate, or the frame error rate has decreased to at least the threshold ([0041]-[0042]: decreasing bandwidth; [0062]: the quality of the link depends on some parameters such as BER, FER, BLER at Data Link layer):  	increasing the reported available bandwidth of the link ([0043]: the mobile is now camped in a new cell and the available bandwidth is now defined as BUm2(t) (the apex now indicates the second phase of the streaming session, subsequent to the cell change) and starting from t4 the Application buffer begin to be filled and BLS increases again); and  	generating a second message into the switching network, the second message comprising the reported available bandwidth ([0064]-[0065]: the rate in RRs sending is increased and the RRs messages sent during this phase are called Fast Receive Report (FRR)…  information about the real available bandwidth on the radio interface).
---------- ---------- ----------
 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masseroni et al in view of Hobbs et al (US 7,822,278 B1)
Claim 3. Masseroni shows the method of claim 1; Masseroni does not expressly describe wherein the reported available bandwidth is increased by an amount proportional to the bit error rate, the dropped frame rate, or the frame error rate. Hobbs teaches reported available bandwidth is increased by an amount proportional to link quality metric (col. 12 lines 30-36: quality range specification is set to 1 but other embodiments where the quality range is proportional to the available bandwidth are also feasible).It would have been obvious to one of ordinary skill in the art before the effective filingdate of the claimed invention to implement the feature as taught by Hobbs in themethod of Masseroni to facilitate bandwidth efficiency.
---------- ---------- ----------
 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masseroni et al in view of Venkataraman et al (US 2016/0277959 A1).
Claim 7. Masseroni shows the method of claim 1; Masseroni does not expressly describe wherein the threshold is a percentage change. Venkataraman shows the method of claim 6, wherein the threshold is a percentage change ([0046]: threshold percentage).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the percentage change feature as taught by Venkataraman in the threshold measurement step of Masseroni to enable setting the amount of available bandwidth for lower priority label switched paths so as to prevent placement of the low priority label switched paths on the link when the management tools determine that the amount of the available bandwidth for the link drops below a threshold amount of the available bandwidth.
---------- ---------- ----------
 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masseroni et al in view of Farkas et al (US 2015/0071119 A1).
Claim 9. Masseroni shows the method of claim 1; Masseroni does not expressly describe wherein the message is a flood message.Farkas teaches flooding an available bandwidth message in a network flood message ([0055]: Constrained Based Routing (CBR) was introduced in order to be able to deviate somewhat from the shortest path wherein different parameters have been introduced to be associated with network links, e.g. color, available bandwidth, or link delay, which are flooded together with the other link state data during the link state operation).It would have been obvious to one of ordinary skill in the art before the effective filingdate of the claimed invention to implement the flood message as taught by Farkas tothe reported available bandwidth message of Masseroni to efficiently performexplicit path control in a network comprising multiple network nodes.
---------- ---------- ----------
Allowable Subject Matter
Claims 2, 5, 9, 12 – 16, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the requested terminal disclaimer is filed by the Applicant and subsequently, approved by the Office.
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        7th October 2022